Exhibit 10.1

October 16, 2019

[Executive name]

1293 South Main Street

Akron, OH 44301

Re: Notice of Award of Executive Retention Cash Bonuses

Dear [first name]:

Executive Retention Bonus. Myers Industries, Inc. (the “Company”) is offering to
pay you (the “Executive”) the “Executive Retention Bonuses” set forth in the
table below if you remain in the employ of the Company through each designated
anniversary of the date you sign this Retention Bonus Agreement (each such
anniversary, a “Designated Retention Date”). Each Retention Bonus will be paid,
net of applicable tax withholding, as of the first payroll date following the
related Designated Retention Date, if you are employed on that date.

 

Designated Retention Date      Executive Retention Bonus  

12 month anniversary

   $50,000

24 month anniversary

   $50,000

Termination During Retention Period. If your employment with the Company is
terminated (i) by reason of your death or disability, or (ii) without Cause if
by the Company or for Good Reason if by the Executive (an “Acceleration Event”)
prior to a Designated Retention Date, then you will be entitled to receive the
full amount of any unpaid Retention Bonus, payable within 30 days after the date
of such termination or by March 15 of the year in which such Acceleration Event
occurs, and calculated without reduction for the accelerated payment. In the
event of the termination of the Executive’s employment with the Company prior to
a Designated Retention Date for any reason other than (i) by reason of the
Executive’s death or disability, or (ii) by the Company without Cause or by the
Executive for Good Reason, you will not be entitled to receive any Retention
Bonus payable as of a date after the date of such termination. For purposes of
this Agreement, “disability” shall mean a physical or mental incapacity that
prevents the Executive from performing his or her duties for a period of one
hundred eighty (180) consecutive days.

No Right of Employment. Nothing in this Executive Retention Bonus arrangement
shall confer upon the Executive any right to continue in the employ of the
Company or any of its subsidiaries or interfere with or restrict in any way with
the right of the Company or any such subsidiary to terminate the Executive’s
employment at any time for any reason whatsoever, with or without Cause.

Acknowledgment and Section 409A Compliance.

(a)        Executive acknowledges that neither the Company nor any of the
Company’s affiliates, officers, shareholders, employees, agents or
representatives has provided or is providing the undersigned with tax advice
regarding the Executive Retention Bonuses subject to this Notice or any other
matter, and the Company has urged the Executive to consult with his or her own
tax advisor with respect to the income taxation consequences associated with the
Executive Retention Bonuses subject to this Agreement.

(b)        It is intended that this award of Executive Retention Bonuses comply
with Section 409A of the Code, and this Notice and the terms hereof shall be
interpreted and administered in a



--------------------------------------------------------------------------------

manner consistent with such intent, although in no event shall the Company have
any liability to the Executive if this Notice or the terms hereof are determined
not to comply with Section 409A of the Code. For purposes of this Agreement,
termination of employment means a “separation from service” within the meaning
of Treasury Regulations Section 1.409A-1(h).

(c)        Whenever payment under this Notice specifies a payment period with
reference to a number of days (e.g., payment may be made within thirty (30) days
after the Payment Date), the actual date of payment within the specified period
will be determined solely by the Company.

(d)        If the Executive is a “specified employee” within the meaning of
Section 409A of the Code at the time of his or her “separation from service”
within the meaning of Section 409A of the Code, then any payment otherwise
required to be made to Executive under this Agreement on account of his or her
separation from service, to the extent such payment (after taking into account
all exclusions applicable to such payment under Section 409A of the Code) is
properly treated as deferred compensation subject to Section 409A of the Code,
shall not be made until the first business day after (i) the expiration of six
months from the date of the Executive’s separation from service, or (ii) if
earlier, the date of the Executive’s death.

(e)        The Executive’s right to receive each Executive Retention Bonus shall
be treated as separate payments for purposes of Section 409A of the Code.

8.           Cause and Good Reason. Unless otherwise defined in a written
agreement between the Executive and the Company, for purposes of this Agreement
the terms “Cause” and “Good Reason” shall have the following meanings:

(a)        “Cause” means:

  (i)        The commission by the Executive (evidenced by a conviction or
written, voluntary and freely given confession) of a criminal act constituting a
felony involving fraud or moral turpitude;

  (ii)       the repeated failure of the Executive to follow the reasonable
directives of the Executive’s superiors after having been given written notice
thereof; or

  (iii)      commission by the Executive of any act, which both (A) constitutes
gross negligence or willful misconduct and (B) results in material economic harm
to the Company or has a materially adverse effect on the Company’s operations,
properties or business relationships.

(b)        “Good Reason” means the occurrence of one or more of the following
conditions arising without the consent of the Executive:

  (i)        a material diminution in the Executive’s annual base salary;

  (ii)       a material diminution in the Executive’s duties and
responsibilities; or

  (iii)      a material change in the geographic location at which the Executive
must perform his Duties.

In order for a condition to constitute a Good Reason, the Executive must provide
written notification to the Company of the existence of the condition within
forty-five (45) days of the initial existence of the condition (or within
forty-five (45) days following the Executive actually becoming aware of such
condition, if later), upon the notice of which the Company shall have a period
of thirty (30) days during which it may remedy the condition. Furthermore, to
constitute a Good Reason, the Executive must voluntarily terminate employment
with the



--------------------------------------------------------------------------------

Company within one hundred eighty (180) days following the initial existence of
the condition (or within one hundred eighty (180) days following the Executive
actually becoming aware of such condition. The parties agree that “Good Reason”
will not be deemed to have occurred merely because the Company becomes a
subsidiary or division of another entity following a Change in Control.

Waiver and Modification. The provisions of this award of Executive Retention
Bonuses may not be waived or modified unless such waiver or modification is in
writing and signed by the parties hereto.

Interpretation. All decisions or interpretations made by the Compensation
Committee of the Company’s Board of Directors with regard to any question
arising under this Notice shall be binding and conclusive on the Company and the
Executive.

Governing Law. This Notice shall be governed by the laws of the State of Ohio.

If you agree to the terms and conditions of this award of Executive Retention
Bonuses, please acknowledge below.

 

Sincerely, F. Jack Liebau, Jr. Chairman of the Board of Directors

 

EXECUTIVE’S ACKNOWLEDGMENT AND ACCEPTANCE OF EXECUTIVE RETENTION CASH BONUSES:

 

Signed:

              

Name:

   

 

 

 

Dated:

     